Citation Nr: 0802418	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son 




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to July 
1945.  He died in February 2004.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant and her son testimony presented at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in November 2005.  A transcript of the hearing is associated 
with the veteran's claims folders.


FINDINGS OF FACT

1.  The veteran's death was due solely to the effects of 
pneumonia and sepsis with multiorgan failure. 

2.  During the veteran's lifetime, service connection was 
established for gun shot wound residuals of the left foot, 
right thigh and left knee; varicose veins of left leg, post-
traumatic stress disorder; and arthritis of the hips and the 
left foot, ankle, and knee; and amputation of a left toe. 

3.  Neither pneumonia nor sepsis was present in service or 
until years thereafter, and neither disorder was 
etiologically related to the veteran's active service or 
service-connected disability. 


CONCLUSIONS OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with adequate VCAA notice, to include notice that 
the appellant should submit all pertinent evidence in her 
possession, by a letter mailed in April 2004, prior to its 
initial adjudication of the claim.  

While the appellant has not been provided notice with respect 
to the effective-date element of her claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board has determined that 
service connection for cause of the veteran's death is not 
warranted.  Consequently, no effective date for service 
connection will be assigned so the failure to provide notice 
with respect to that element of the claim is no more than 
harmless error.

The record reflects that the certificate of death, service 
medical records and post-service treatment records are of 
record.  In the appellant's notice of disagreement, the 
appellant identified medical records from the VAMC 
Murfreesboro that could be obtained.  She identified the 
outstanding evidence as the final summary of the 
hospitalization.  The Board finds that the discharge summary 
from the VAMC in Nashville is already of record.  Neither the 
appellant nor her representative has identified any other 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or cause of death.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

According to the certificate of death, the immediate cause of 
the veteran's death was pneumonia.  The discharge summary 
from the Nashville VAMC states that the cause of death was 
sepsis with multiorgan failure.

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
pneumonia or sepsis was present in service or within one 
after the veteran's discharge from service.  The appellant 
does not appear to so contend.  Such symptomatology is not 
shown for decades after the veteran left service.  Indeed, 
the death certificate notes that the onset of pneumonia was 
one week before the veteran's death.  

There is also no clinical or other medical evidence of record 
which suggests that the veteran's death was related to any of 
his service-connected disabilities [gun shot wound residuals 
of the left foot, right thigh and left knee; varicose veins 
of left leg, post-traumatic stress disorder; and arthritis of 
the hips and the left foot, ankle, and knee; and amputation 
of a left toe].  In particular, the Board notes that the 
death certificate includes no reference to any of the 
veteran's service-connected disabilities.  

This brings the Board to the appellant's specific contention, 
as stated in the notice of disagreement, that the cause of 
the veteran's death was not pneumonia, but that the veteran's 
service-connected varicose veins caused a blood clot to go to 
the veteran's lung thus causing the veteran's death.  As a 
lay person without medical training the appellant is not 
competent to provide opinions on medical matters such as the 
cause of death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The Board places greater weight on the 
certificate of death, signed by a physician who was 
specifically charged with determining the circumstances 
surrounding the veteran's death.  There is nothing of record 
to indicate that he was incompetent or that he did not carry 
out his duties in a responsible manner.  The Board also 
places greater weight on the discharge summary which was 
prepared by a physician.  As noted above, the discharge 
summary states that the cause of death was sepsis with 
multiorgan failure.

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(2) cited above.  In this case, there is no 
indication that any of the veteran's service-connected 
disabilities were involved in his death.  In addition, the 
evidence shows that the service-connected disabilities did 
not involve any active process affecting a vital organ.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In so 
concluding, the Board in no way intends to minimize the 
veteran's sacrifices for his country, which are deserving of 
the highest respect.  The Board, however, is obligated to 
decide cases based on the evidence before it rather than 
based on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


